Bobbitt, J.
With reference to nonsuit, we consider only defendants’ motion therefor made at the conclusion of all the evidence. G.S. 1-183; Murray v. Wyatt, 245 N.C. 123, 128, 95 S.E. 2d 541. Defendants excepted to and assign as error the denial of said motion.
David Lee is a son of Dexter Lee and wife, Berttie Lee. At the times referred to in the complaint, David Lee was the officer of Wachovia Bank and Trust Company in charge of Time Payment and FHA loans at its Stratford office. Dexter Lee was in the automobile business in Shelby.
Plaintiff’s evidence tends to show:
In the spring of 1959, David Lee, in whom plaintiff had confidence, advised plaintiff “he had run across a real good buy on some property,” and proposed that they purchase the property on a “50/50” basis. They inspected the property, decided “it was a good buy,” and discussed plans for the development thereof.
Plaintiff testified: “As we left the property on the first day, Mr. Lee (David Lee) told me he did not have the money himself and *177if I was interested, we’d start making plans to raise the money and proceed to buy it.” Plaintiff was told the purchase price was $19,-750.00.
Prior to the purchase of the property, plaintiff delivered to David Lee a total of $2,600.00 in cash, first $1,000.00 and later $1,-600.00, for use in making the required down payment. David Lee advised plaintiff that the maximum loan that could be obtained from the Savings and Loan Association was $12,000.00 and that Mr. Cooper “was in agreement to accept notes for the balance of the down payment.”
A day or so before the property was purchased, David Lee advised plaintiff the property could not be put in his (David Lee’s) name, stating he wanted it put in the name of his father. Plaintiff agreed to this upon David Lee’s assurance he would give plaintiff a paper showing plaintiff’s interest in the property, including a statement showing how plaintiff’s money had been used. Notwithstanding repeated demands therefor, plaintiff was unable to get such a paper from David Lee.
After the property was purchased, David Lee advised plaintiff it was necessary to raise money to pay a past due 60 or 90-day note to Mr. Cooper. Thereupon, plaintiff obtained and delivered $2,000.00 in cash to David Lee for use in payment of the note to Cooper.
From April 1959 David Lee had actual possession of the property. He resided therein, had complete charge thereof, and rented rooms. He received $10.00 a week from each of five renters. The amount of the monthly payment to the Savings and Loan Association was $96.00.
With reference to the failure of David Lee to give plaintiff the paper as promised, plaintiff testified: “After it stretched into weeks and months, he told me that he would reimburse me or give me back the money that I had put into it.” Again: “(A)t that stage (no date given) of the game ... I would be satisfied if he would just pay me the money ... I had invested, and I felt it only fair that he would give me interest at the rate of six percent on the money that had been used.” Thereafter, David Lee did give plaintiff $1,000.00, “ten one hundred dollar bills,” and said “he thought that he could raise some more money within a week.” Later, when advised by David Lee that he could not raise any more money, plaintiff “put the matter in the hands of (his) lawyer.”
Plaintiff’s only contact with Dexter Lee and Berttie Lee was on one occasion (no date given) when plaintiff, accompanied by his brother, George Bingham, went to Shelby to see them. Plaintiff first saw Berttie Lee and proceeded to tell her “about the business of the *178property.” She stated she knew nothing about it and did not discuss the matter with him. Thereafter, plaintiff and George Bingham located and talked with Dexter Lee.
Plaintiff’s version of his conversation with Dexter Lee is as follows: “After I told Mr. Lee about putting the money into the property at 100 Carter Circle, he said he knew nothing about the transaction, ... it was not to his knowledge that I had put anything in it, but he said that he was sure that if his son owed me the money that I would be paid for it. I told Mr. Dexter Lee ... I didn’t know how I would raise the money, but that if I had an opportunity to buy or sell it that I would give them what they had put in it, with interest, or either they would give me what I had invested, with interest, that I felt was the only fair way to settle it. Mr. Dexter Lee said he would talk to his son and would let me know. After that I did not hear anything further from either Mr. Dexter Lee or Mr. David Lee.”
Mr. George Bingham testified plaintiff told him “he was going down there to see if he could either buy him out or get his money back out of the property.” His testimony concerning the conversation with Dexter Lee was as follows: “I did hear Mr. Dexter Lee talk with my brother and well, he didn’t seem to know all the transactions of the place. He said that the place was in his name and he felt that Dave would do what was right and that — he said he didn’t feel that he was going to put any more money in the property himself, or have anything else to do with it. He just felt Dave —he said, ‘If Dave owes you money I feel sure he’ll pay you.’ ”
Plaintiff saw none of the documents referred to in our preliminary statement and did not participate in any of the transactions incident to the purchase from the Coopers. His information was based solely on what David Lee had told him.
There was evidence the property is now worth between $30,-000.00 and $40,000.00.
Dexter Lee’s testimony tends to show:
He did not know plaintiff claimed any interest in the property until the visit by plaintiff and his brother in the fall of 1963 or 1964, some five or six years after he had purchased the property. His testimony concerning the transaction in April 1959 was as follows: “I did buy that property. The terms and conditions under which I purchased this property, well, we bought it, my boy and myself. Well, he didn’t buy it, but he pointed it out to me. I came up here and I didn’t have quite enough money so I put up $4,-000.00, and I taken — give Mr. Cooper two notes, one to be paid in twelve months and another to be paid in two years. Yes, these are the two notes that I gave him. Mr. Cooper kind of got in a hurry *179for his money and we paid him both notes off in twelve months.”
David Lee, who had contracted for the property, “couldn’t buy it.” He told Dexter Lee he did not have any money.
Dexter Lee and Berttie Lee signed the $12,000.00 deed of trust to the Savings and Loan Association. Berttie Lee did not sign either of the two notes to Mr. Cooper. Dexter Lee testified: “Cooper didn’t care about her signing. All he wanted was my signature. I signed the note with David.” He testified further that David Lee “gets money from (him) still when he hasn’t got any renters.”
Plaintiff’s evidence contradicts rather than supports his allegation that on or about April 1, 1959, “the plaintiff paid to the defendant, Dexter Allen Lee, the sum of $4,600.00 as the plaintiff’s portion of the down payment on said property . . .” Plaintiff’s evidence is that he delivered $2,600.00 in cash to David Lee before the property was purchased and an additional $2,000 in cash to David Lee after the property was purchased.
In this jurisdiction, parol trusts may be enforced where the grantee takes title to property under an express agreement to hold the property for the benefit of another, other than the grantor. McDaniel v. Fordham, 261 N.C. 423, 135 S.E. 2d 22; Carlisle v. Carlisle, 225 N.C. 462, 35 S.E. 2d 418; Taylor v. Addington, 222 N.C. 393, 23 S.E. 2d 318.
“(A)n express trust is based upon a direct declaration or expression of intention, usually embodied in a contract; whereas a trust by operation of law is raised by rule or presumption of law based on acts or conduct, rather than on direct expression of intention.” Bowen v. Darden, 241 N.C. 11, 13, 84 S.E. 2d 289.
The deed offered in evidence by plaintiff shows the Coopers conveyed the property to Dexter Lee and wife, Berttie Lee; and there is no allegation or evidence that plaintiff had any agreement with either of said grantees prior to said conveyance or thereafter. Plaintiff’s action is to impose a resulting trust on the property on the ground he furnished at least one-half of the purchase price therefor.
“A resulting trust arises, if at all here, from the payment of the purchase money, and accordingly it is essential to the creation of such a trust that the money or assets furnished by or for the person claiming the benefit of the trust should enter into the purchase price of the property at or before the time of purchase.” Vinson v. Smith, 259 N.C. 95, 98, 130 S.E. 2d 45, and cases cited; Fulp v. Fulp, 264 N.C. 20, 140 S.E. 2d 708. The quoted statement is applicable to the present case.
There is ample evidence that plaintiff delivered to David Lee $2,600.00 in cash for use in making the down payment; that plain*180tiff delivered to David Lee an additional $2,000.00 for use in paying a note to Cooper; and, in each instance, that David Lee represented the money would be used for such purposes. However, there is no evidence any part of the $4,600.00 was actually used in connection with the down payment or in connection with a note to Cooper. Plaintiff testified: “I don’t know whether the money that I say I gave Mr. David Lee, don’t know whether one dime of this money went into this property.” Again: “I am telling this Court and the jury now that I don’t know whether a dime of money that I gave to Mr. David Lee went into this property.”
The evidence tends to show David Lee, in his separate dealings with plaintiff and with Dexter Lee, told each of them he (David Lee) had no money to invest in the property; and there is no evidence any funds of David Lee were invested in the property.
Dexter Lee testified his money paid the $4,000.00 down payment and the notes to Cooper. While this testimony cannot be accepted or considered in passing upon the motion for nonsuit, it is equally true that mere disbelief or skepticism with reference thereto is not evidence that any of plaintiff’s money was actually invested in the property.
It is noteworthy that there is no evidence sufficient to show David Lee was in possession of the property as a matter of right.
Thompson v. Davis, 223 N.C. 792, 28 S.E. 2d 556, cited and relied on by appellee, as disclosed by the evidence reviewed in the opinion, is factually distinguishable.
Whether plaintiff is entitled to recover from David Lee $4,-600.00 plus interest less a credit of $1,000.00 is not presented for decision. Such is not the cause of action plaintiff alleged.
A plaintiff must prove his case secundum allegata. Andrews v. Bruton, 242 N.C. 93, 86 S.E. 2d 786, and cases cited. Here the evidence, when considered in the light most favorable to plaintiff, is insufficient to establish the cause of action alleged in the complaint. Hence, defendants’ motion for judgment of nonsuit should have been granted. It is unnecessary to consider assignments of error directed to (1) provisions of the judgment, and (2) portions of the charge.
Reversed.